FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALS                June 23, 2010
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 INARA CEDRINS,

          Plaintiff - Appellant,
                                                         No. 10-2048
 v.                                          (D.C. No. 6:09-CV-01027-MV-RLP)
                                                          (D.N.M.)
 USCIS; ICE; HOMELAND
 SECURITY,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, EBEL, and LUCERO, Circuit Judges. **


      Plaintiff-Appellant Inara Cedrins, appearing pro se, appeals from the

district court’s dismissal of her Freedom of Information Act (FOIA) claims

against Defendant-Appellees, three federal agencies. The district court dismissed

her complaint for, among other things, violating its order not to file any pro se

complaints without prior permission. 1 R. 25-28. We deny Ms. Cedrins’s motion

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
for leave to proceed in forma pauperis (IFP status) and dismiss the appeal.



                                     Background

      After Ms. Cedrins filed a series of frivolous, abusive, and repetitive pro se

complaints in 2009, the district court issued an order instructing Ms. Cedrins that

she must not file any more pro se complaints without the written permission of

the Chief United States Magistrate Judge for the District of New Mexico. 1 R.

21-23; see Order Adopting the Magistrate’s Report and Recommendations,

Dismissing Action with Prejudice, and Prohibiting Further Filings without

Permission, Cedrins v. Shrestha, 1:09-cv00687-JAP-RHS, (D.N.M. Oct. 27, 2009)

(Doc. 15). Ms. Cedrins did not appeal this order. Docket, Cedrins v. Shrestha,

1:09-cv00687-JAP-RHS (D.N.M. accessed June 8, 2010).

      Instead, she “ignored this instruction, and filed the instant suit the

following day.” 1 R. 21. Her complaint requested, among other things, an order

compelling the agencies to produce immigration records under FOIA. 1 R. 6, 8.

      The magistrate judge recommended that the court sua sponte dismiss her

complaint on the merits and noted that the Ms. Cedrins had not complied with the

court’s filing restrictions. 1 R. 20-23. He nevertheless recommended granting

IFP status allowing her to proceed without prepayment of fees and costs. 1 R. 22.

The district court adopted the report and recommendation, except for the

recommendation to grant IFP status, as Ms. Cedrins’s claims were both frivolous

                                         -2-
and filed in violation of the court’s order. 1 R. 25-28. The district court noted

that the Clerk’s office should not have filed the complaint but rather should have

issued a notice of deficiency. 1 R. 27 n.1. Ms. Cedrins now appeals the dismissal

of her complaint and seeks IFP status.



                                      Discussion

      In IFP cases, a “court shall dismiss the case at any time if the court

determines that . . . the action or appeal . . . is frivolous.” 28 U.S.C. §

1915(e)(2)(B)(i). Under this statute, we must dismiss an appeal that “is found

frivolous in connection with a procedural review of the appellant’s right to

proceed in forma pauperis.” Stafford v. United States, 208 F.3d 1177, 1179 n.4

(10th Cir. 2000). “An appeal is frivolous when the result is obvious, or the

appellant’s arguments of error are wholly without merit.” Ford v. Pryor, 552 F.3d

1174, 1180 (10th Cir. 2008) (citation and internal quotation marks omitted).

When we dismiss a case under this section, we do not reach the merits of the

appeal. See generally Denton v. Hernandez, 504 U.S. 25, 34 (1992).

      Here, we do not reach the merits of Ms. Cedrins’s claims because the

district court’s filing restrictions barred her from bringing this action. Ms.

Cedrins makes no argument as to why the filing restrictions did not bar her

complaint. Her brief focuses exclusively on the merits of her claims. Aplt. Br. at

1-4. Because she does not dispute this independent basis for the district court’s

                                          -3-
decision, her appeal is frivolous, and there is no reason to reverse the district

court. See Greenlee v. U.S. Postal Serv., 351 F. App’x 263, 265 (10th Cir. 2009)

(dismissing an appeal as frivolous when an IFP litigant ignored district court

filing restrictions).

       We DISMISS the appeal and DENY IFP status.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -4-